Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the amendments and arguments filed August 3, 2022.
Claims 1-3, 5-10, 12-17, 19, and 20 are currently pending.
Claims 1-3, 5, 6, 8-10, 12, 13, 15-17, 19 and 20 have been amended.
Claims 4, 11, and 18 have been previously cancelled.

Claim Objections
The previous objection to claim 15 is withdrawn in view of Applicant’s amendment.

Double Patenting
The previous rejection of claims 1-3, 5-10, 12-17, 19, and 20 are rejected on the ground of nonstatutory double patenting over claims 1-17 of U.S. Patent No. 10,482,382 is withdrawn due to the Terminal Disclaimer filed August 3, 2022. 

Response to Arguments
Applicant's arguments filed August 3, 2022 have been fully considered and they are persuasive.  The double patenting rejection is withdrawn in view of the Terminal Disclaimer filed August 3, 2022.

Conclusion
Claims 1-3, 5-10, 12-17, 19, and 20  are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL T PELLETT/Primary Examiner, Art Unit 2121